Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.986 Filed 01/15/21 Page 1 of 21


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______


TAMELA S. LETT,

                       Plaintiff,
                                                    Case No. 1:18-cv-862
v.
                                                    Honorable Hala Y. Jarbou
DEAN TRANSPORTATION, INC.,

                  Defendant.
___________________________________/

                                              OPINION

       This is an action asserting discrimination under Title VII, the ADA, and Michigan state

law. Plaintiff Tamela Lett is a former employee of Defendant Dean Transportation, Inc., in Grand

Rapids, Michigan. Before the Court is Dean’s motion for summary judgment on the federal claims

in the complaint (ECF No. 49). For the reasons herein, the Court will grant the motion, resolving

the federal claims. The Court will dismiss the remaining claim because the Court declines to

exercise supplemental jurisdiction over it.

                                          I. Background

       The following facts are taken from the evidence, viewing it in a light most favorable to

Lett. Dean provides transportation services for school children. Lett worked for Dean as a bus

attendant from September 2016 until Dean terminated her in June 2018. As a bus attendant, she

would ride on a bus route with a Dean bus driver in order to watch over a particular student or

students.

       Lett develops a relationship with Henry Sanchez (early 2017).

       In early 2017, Lett met Henry Sanchez, a Dean bus driver and union steward. They

developed a friendly relationship and socialized with one another during and after work. They ate
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.987 Filed 01/15/21 Page 2 of 21




lunch together. (Lett Dep., ECF Nos. 50-9, 52-2, PageID.777, 780.)1 They went shopping

together. (Id., PageID.784.) He drove her to a union meeting. (Id., PageID.783.) He accompanied

her to a meeting at her daughter’s school. (Id., PageID.782.) On several occasions, she told him

that she loved him. (Id., PageID.776.)

         Sanchez’s and Lett’s relationship deteriorates (April – June 2017).

         After a few months, their relationship turned sour. Lett contends that Sanchez began

making unwanted advances and physical contact in April, May, or June 2017. (Lett Dep.,

PageID.796.) When they would go out for breakfast or lunch, he would grab her hand. (Id.,

PageID.788.) He also began touching her butt. (Id., PageID.795.) This happened numerous times,

once at a restaurant and other times at the facility where they worked. (Id., PageID.798.) On two

other occasions, he grabbed her crotch from behind, once when she was about to get on her bus

and once when they were at lunch together. (Id., PageID.806-807.) Lett did not tell her co-workers

about Sanchez’s actions because she was too embarrassed to do so. (Id., PageID.799.)

         On June 15, 2017, after an attendant meeting at the facility, Lett was walking across the

parking lot toward her car. Sanchez approached her and put his hand around her waist. (Id.,

PageID.809.) He asked her if she wanted to go to lunch with him. She made up an excuse not to

go. He then followed her to her car. She got in her car and sat down with the door open. (Id.,

PageID.812.) He stood in the doorway, leaned toward her and then pulled her head forward to try

and kiss her. (Id., PageID.813.) She resisted and told him to stop, so he stopped. She tried to

avoid him after that. On June 29, however, he approached her in the parking lot and told her that

he was in love with her. (Id., PageID.815.)




1
  The parties have filed excerpts of Lett’s and other depositions in two places on the docket. The Court will cite pages
from these excerpts according to their PageID number.

                                                           2
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.988 Filed 01/15/21 Page 3 of 21




       For much of that summer, Lett worked on a bus with driver Kelly Humphrey. In August,

however, Humphrey bid for a different bus schedule. On August 15, Humphrey accompanied Lett

to find out who Lett’s driver would be the following day. (Id., PageID.817.) Humphrey discovered

that Dean had assigned Sanchez to be Lett’s driver. Lett had told Humphrey about Sanchez’s

behavior, so Humphrey told the dispatcher that Lett could not ride with Sanchez. (Id., PageID.817-

818.) At that point, Lett finally decided to tell her supervisor, Transportation Director Bruce Grant,

about Sanchez’s conduct.

       Lett reports Sanchez’s conduct to her supervisor (August 15, 2017).

       Lett went to Grant’s office, where she found Grant with Donna Mitchner, another Dean

bus attendant. Lett told them that she could not ride with Sanchez because he had “grabbed [her]

butt numerous times.” (Id., PageID.819.) Grant was concerned, so he told Lett to put her account

in writing. (Id., PageID.820-821.) She did not do so that day, however.

       Sanchez gives Lett a birthday card (August 17, 2017).

       Two days later, Lett encountered Sanchez as she was pulling into the parking lot at work.

He drove his car up next to hers and handed her a white envelope, telling her that it was a birthday

card (her birthday was the following day). (Id., PageID.823.) She refused to take it, but he insisted.

She accepted it so that he would leave her alone. Lett was upset by this encounter, so she went to

Grant’s office to complain about it. He was not in his office at the time, but Lett spoke with the

former Transportation Director, Don Sinke, and told him that Sanchez was “sexually harassing”

her. (Sinke Dep., ECF No. 52-5, PageID.887.) Sinke promised to tell Grant about it. (Lett Dep.,

PageID.826.) Lett could see that Sanchez was still in the area, and she told Sinke that she was

scared. Sinke had another employee escort Lett to her assigned bus, which Humphrey was driving.

(Id., PageID.826-827.)



                                                  3
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.989 Filed 01/15/21 Page 4 of 21




        Dean suspends Sanchez (August 17, 2017).

        After Lett left, Sinke called Sanchez into his office and spoke with him about Lett’s verbal

allegations. Sinke also suspended Sanchez immediately, pending an investigation. (Sinke Dep.,

PageID.887.) Sanchez gave Sinke a written statement that Sanchez had already prepared, detailing

his encounters with Lett. (See Sanchez Statement, ECF No. 51-4.)

        Lett reports the birthday card incident (August 17, 2017).

        When Lett returned to the facility following her afternoon bus run, she told Grant about the

incident with Sanchez involving the birthday card. (Lett Dep., PageID.827.) Once again, Grant

told Lett to put her allegations in writing. Sanchez was lingering in the area, so Grant escorted

Lett to her car. (Id.)

        Lett submits a written report of physical harassment (August 18, 2017).

        Later that evening, Lett prepared a written report, which she gave to Grant on August 18.

In her report, Lett stated that Sanchez had “grabbed & slapped [her] butt numerous times.”

(8/17/2017 Lett Incident Report, ECF No. 51-2.) And she stated that, after an attendant meeting

in June, he put his hand around her waist when walking her to her car. After she got into her car,

he pulled her head forward and tried to kiss her. (Id.) She told him that he had taken their

friendship too far. She reported being uncomfortable with his behavior and fearful of him. (Id.)

        Mitchner submitted a report supporting some of Lett’s allegations. Mitchner stated that

she had seen Sanchez “touch [Lett’s] back part.” (Mitchner Incident Report, ECF No. 51-3.) And

Lett told Mitchner that she had asked Sanchez to stop his advances because she was not interested.

(Id.)




                                                 4
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.990 Filed 01/15/21 Page 5 of 21




         For his part, Sanchez admitted that he touched Lett’s buttocks on one occasion, when they

were at a restaurant together, but he claimed that she “laugh[ed] it off.” (Disposition of Incident,

ECF No. 51-6.) He also described many friendly interactions between them.

         Dean orders Sanchez not to have contact with Lett (August 25, 2017).

         Grant, Sinke, Mitchner, and others met with Sanchez on August 25, 2017, to discuss Lett’s

allegations. They spoke with Sanchez and reviewed his statement. They did not interview Lett,

and Sinke does not recall whether Lett’s statement was available at that meeting. The supervisors

concluded that her allegations were “not proven to be a clear case of sexual harassment.” (Grant

Incident Report, ECF No. 51-9.) According to Sinke’s notes from the meeting, Lett’s story seemed

“far-fetched” because she went to out to eat with Sanchez in June, after he began touching her.2

(Sinke Dep., PageID.888.) Also, Grant considered the fact that Lett waited over a month after

Sanchez’s conduct before reporting it to her supervisors. (Grant Dep., ECF Nos. 50-10, 52-8,

PageID.587.) The group instructed Sanchez not to have further contact with Lett as a condition

for maintaining his employment.

            After the meeting with Sanchez, Grant told Lett that Sanchez would be suspended for

two days with pay and that he was not to have any contact with her. (Lett Dep., PageID.837-838.)

Grant gave Lett the opportunity to transfer to another location, but she declined.

         Sanchez contacts Lett (October 2017 - February 2018).

         Despite the no-contact condition placed on Sanchez, he approached Lett and spoke to her

at various times. In October, when she was in the office, he sat down next to her and asked her to

come to a union meeting. (Id., PageID.839.) Another time, he said that he liked her shirt. Also,




2
 Lett admits that she went to lunch with Sanchez, alone, even after he started touching her butt, but she contends that
she did so because he “kept pressuring” her. (Lett Dep., PageID.800-801.)

                                                          5
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.991 Filed 01/15/21 Page 6 of 21




at a work Christmas party that year, as he was serving soda to some co-workers sitting at Lett’s

table, he asked Lett if she wanted some. (Id., PageID.841-842.) The following January, as Lett

was coming out of the bathroom, Sanchez approached her and offered her a paper towel. (Id.,

PageID.843.) And another time, he stood by the door of the facility and watched her out of the

corner of his eye as she walked from the bus lot toward the building. (Id., PageID.848-849.)

Sanchez continued to have similar forms of contact with Lett until February 2018. Lett believes

that all these contacts were a form of harassment, and she reported them to Grant on several

occasions.3 (Id., PageID.850-851.) Apparently, neither Grant nor anyone else at Dean took further

action to enforce the no-contact condition.

         Lett has conflicts with other co-workers.

         In September 2017, Lett told Grant that a Dean bus driver, Jasmin Cooley, was possibly

having an affair with another Dean employee. Cooley did not appreciate these accusations, so she

complained to Grant that Lett was spreading rumors about her. (Grant Dep., ECF No. 52-8,

PageID.901.) Grant counseled Lett not to spread rumors about employees. Lett subsequently

reported that Cooley had threatened to “fuck [Lett] up” if she “[said] anything” about Cooley.

(9/14/2017 Incident Report, ECF No. 52-11.)

         In December 2017, Lett reported that another bus driver, Tim Richardson, had “bull[ied],”

“haras[sed],” and “intimidate[ed]” her. (12/19/2017 Incident Report, ECF No. 51-11.) She got

into an argument with him and he accused her of lying on her time sheet. (Lett Dep., PageID.531,

853.) Then he started yelling at her and slammed the bus doors in her face. (Id., PageID.855.)

Richardson explained to Grant that he was frustrated with Lett because she would talk for long



3
 Lett states in her brief that she also reported Sanchez’s actions to Esther Sanford, Director of Operations, in October
2017, and that Sanford brushed her concerns aside (see Pl.’s Resp. 9, ECF No. 52), but the sources cited by Lett do
not support these assertions.

                                                           6
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.992 Filed 01/15/21 Page 7 of 21




periods of time without letting Richardson get a word in. (Grant Dep., PageID.592.) Richardson

also stated that Lett was “constantly arguing with him,” “constantly on her cell phone” while on

the bus, and “constantly discussing religion” even after he told her to stop. (Id., PageID.591-592.)

Dean required Richardson to attend counseling for anger issues. (Lett Dep., PageID.861.)

       Lett files complaints with the NLRB and the EEOC (January 2018).

       On January 10, 2018, Lett filed a complaint with the National Labor Relations Board,

alleging that the union had failed to properly represent her and that Dean had “interfered with her

right to engage in union activity and retaliated against her.” (Am. Compl. ¶ 69.) That same day,

Lett filed a discrimination charge against Dean with the Equal Employment Opportunity

Commission, alleging sexual discrimination and harassment. (Id. ¶ 70.)

       Grant meets with Lett and requires her to attend counseling.

       On January 23, 2018, Grant met with Lett regarding the incident involving Richardson.

Lett told him that she had used her phone on the bus because she was having “emergencies” with

her daughter. (Grant Dep., PageID.594.) Grant told Lett that she is “not to be using her cell phone

when on the bus” and that she is “not to bring up religious conversation with other people and if

they request her to stop, she is to comply.” (See 1/23/2018 Incident Report, ECF No. 51-15.)

Grant also required Lett to attend counseling. (Id.) He believed that it might help her attend to

family issues that were spilling over into her work. (Grant Dep., PageID.596-597.)

       Lett refuses to attend counseling.

       A few days later, Lett sent an email to Sanford and the Human Resources Director, Jane

Butler, expressing concerns with the way Grant had handled the incident involving Richardson.

Lett claimed that Grant had fabricated his incident report, stating facts that were not true. (Lett-

Sanford Emails, ECF No. 51-16.) Among other things, Lett complained that the incident report



                                                 7
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.993 Filed 01/15/21 Page 8 of 21




described the incident as occurring on December 19, 2017, at 10:00 a.m., but Lett was not at work

that morning. She also complained that the report provided no reasons for the counseling

requirement and violated her privacy by making such a requirement.

       Sanford responded that she was aware of time-and-date error, but that the “overall

investigation brought to light areas where your behavior had potential to be a contributing piece

leading up to the event that took place [at the] December 19, 2017, 12:45 PM incident.” (Id.,

PageID.684.) According to Sanford, Dean required the counseling, at no cost to Lett, to allow Lett

to “talk through personal challenges as an employee of Dean[.]” (Id.) Dean did not require or

expect Lett to divulge any personal details. (Id.)

       Lett also expressed concerns about Encompass, Dean’s company-paid counseling provider.

Lett believed that attending counseling would conflict with her religious beliefs because

Encompass maintained an office in the same building as a Masonic Temple. (See Grant Dep.,

PageID.597; Lett Email, ECF No. 51-17.) However, Grant told Lett that Encompass had more

than one location, and that Lett could choose a different site or a different provider. (Id.,

PageID.597-598.) Nevertheless, Lett did not comply with the counseling requirement.

       Lett refuses to ride her assigned bus.

       On February 14, 2018, Lett stepped onto her assigned bus and discovered that Donna

Mitchner was there. (Lett Dep., PageID.862.) Lett refused to ride with Mitchner because Mitchner

did not speak up on Lett’s behalf when Dean was investigating Sanchez’s conduct.             (Id.,

PageID.863.) Lett promptly got off the bus, which then drove off. Lett walked into the office to

ask the dispatcher, Deb Cook, and other Dean employees why Mitchner was riding on her bus.

Lett decided to record these conversations without asking for permission to do so, making those

employees uncomfortable. (Id., PageID.866.)



                                                 8
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.994 Filed 01/15/21 Page 9 of 21




       Dean puts Lett on paid leave and reviews her refusal to ride with Mitchner.

       On February 15, 2018, Grant put Lett on paid administrative leave pending an investigation

into her refusal to ride the bus. In response, Lett sent an email to Grant, Sanford and others

complaining that Dean had repeatedly harassed and retaliated against her. In particular, she

complained about having to ride with Mitchner and about Grant’s “false” incident report. (Lett-

Grant Emails, ECF No. 52-14.) Grant told her that Dean would review her actions at a meeting

on February 21.     (Id.)   Meanwhile, Dean interviewed and obtained statements from other

employees about Lett’s actions on February 14. At least one employee stated that Lett’s actions

made her uncomfortable. (See Incident Reports, ECF Nos. 51-21, 51-25.)

       Lett refuses to cooperate with the review.

       On February 21, 2018, Lett met with Regional Operations Manager Brandon Knepp and

Mark Murray to discuss employee complaints about her behavior on February 14, 2018.

(2/26/2018 Incident Report, ECF No. 51-25.) She insisted on recording the meeting, but Murray

and Knepp would not consent to that. Murray and Knepp asked Lett to respond to the complaints

about her conduct in writing, but she refused to do so and left the meeting.

       Lett prepared a statement and gave it to Murray two days later. (Id., PageID.719.) Murray

reviewed her statement and concluded that Lett had recorded conversations with other employees

without their knowledge or consent, which made them uncomfortable. She also refused to do her

assigned work. (Id., PageID.720.)

       Knepp and Grant met with Lett again on March 8, 2018, to resolve her leave status. (See

Undated Incident Report, ECF No. 51-26.) Lett attempted to secretly record the meeting, but

Knepp noticed and refused to allow it, so the meeting ended. (Id.)




                                                 9
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.995 Filed 01/15/21 Page 10 of 21




       Dean puts Lett on unpaid leave and requires Lett to attend counseling.

       After another meeting with Lett on May 24, 2018, Lett accused Dean of harassing her by

requiring her to attend meetings to review her conduct.          (Knepp Dep., ECF No. 50-13,

PageID.624.) When Knepp tried to discuss the incident on February 14, “all she wanted to do was

bring up Tim Richardson and Henry Sanchez.” (Id., PageID.622.) She also complained that the

counseling requirement violated her religious beliefs because Encompass was located at a Masonic

Temple. However, Knepp explained to her that Encompass is not affiliated with the Masonic

Temple and has other locations in Grand Rapids. (Id., PageID.624.) Knepp also told her that she

needed counseling, in part, because she was having trouble “letting past instances go that have

been dealt with by management.” (Id., PageID.622.)

       Knepp concluded that Lett had “intimidate[ed] fellow employees” and was “insubordinate

to management and the work they have asked her to perform as assigned.” (5/2/2018 Incident

Report, ECF No. 51-27.) Knepp continued Lett’s paid administrative leave up to that date. He

put her on unpaid leave for five days, ending on May 31, 2018. He also required her to “seek

counseling for no less than three (3) visits” and to provide documentation of such by June 1, 2018.

(Id., PageID.725.) Lett had the option of using Encompass or finding her own counseling services

at Dean’s expense. (Id.; see Knepp Dep., PageID.630.)

       Lett again refuses to seek counseling.

       On May 30, 2018, Lett wrote to Knepp, Grant and others, complaining that the counseling

requirement invaded her privacy, and that she could not attend counseling with Encompass

because its office was located at a Masonic Temple, which violated her religious beliefs.

(5/30/2018 Knepp-Lett Emails, ECF No. 51-28, PageID.731.)




                                                10
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.996 Filed 01/15/21 Page 11 of 21




       On June 1, 2018, Knepp again explained that Encompass “is not affiliated with the Masonic

Temple” and has “three offices in Grand Rapids [one of which] happens to be located in a building

that is also utilized by the Masonic Temple.” (Id., PageID.730.) Knepp also clarified that the

counseling requirement was for:

       1) Your inability to work with peers on a professional basis once you have had
          differences with them.

       2) Your inability to let past incidents, that have been addressed by management,
          stay in the past and move forward.

       3) Your inability to recognize how your own behavior puts peers on the defensive.

(Id.) Because Lett had failed to provide documentation of counseling, Knepp put her on unpaid

administrative leave until June 8, 2018, “or until the documentation requested is provided to Bruce

Grant.” (Id.)

       Lett refuses to comply; Dean terminates Lett.

       Lett did not comply with the counseling requirement, so Dean terminated her effective June

8, 2018. (6/8/2018 Knepp Email, ECF No. 51-30.)

                                           II. Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Courts consider the evidence in the light most favorable to the nonmoving party and draw

all reasonable inferences in that party’s favor.” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 679

(6th Cir. 2013).    The Court must determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

       For claims of discrimination (or retaliation) under Title VII, “‘a plaintiff must adduce either

direct or circumstantial evidence to prevail’” at the summary judgment stage. Rogers v. Henry

                                                 11
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.997 Filed 01/15/21 Page 12 of 21




Ford Health Sys., 897 F.3d 763, 771 (6th Cir. 2018) (quoting Upshaw v. Ford Motor Co., 576 F.3d

576, 584 (6th Cir. 2009)). Where, as here, “the plaintiff offers only circumstantial evidence of . . .

discrimination, the McDonnell Douglas burden-shifting framework applies.” Id.

       Under this framework, the plaintiff must first make out a prima facie case of racial
       discrimination or retaliation. Then, the burden shifts to the employer to proffer a
       legitimate, nondiscriminatory [or nonretaliatory] reason for its decision. If the
       employer does so, the plaintiff must then prove by a preponderance of the evidence
       that the reasons offered by the employer were pretextual.

Id. at 772 (citations and quotation marks omitted). Pretext is commonly shown with evidence that

the proffered reason “1) has no basis in fact; 2) did not actually motivate the adverse action; or

3) was insufficient to motivate the adverse action.” Abbott v. Crown Motor Co., Inc., 348 F.3d

537, 542 (6th Cir. 2003). “Throughout the entire McDonnell Douglas framework, the plaintiff

bears the burden of persuasion.” Id.

                                            III. Analysis

       A. Title VII – Hostile Work Environment & Retaliation

       Lett contends that Dean is liable under Title VII for two reasons: (1) Sanchez, one of

Dean’s employees, sexually harassed her, creating a hostile working environment; and (2) Dean

retaliated against her for reporting the harassment.

                  1. Hostile Work Environment

        To establish a prima facie case of a hostile work environment, Lett must show the

following:

       (1) she is a member of a protected class; (2) she was subjected to unwelcome
       harassment; (3) the harassment was based on her race, color, or sex; (4) the
       harassment was sufficiently severe or pervasive to alter the conditions of
       employment and create an abusive working environment; and (5) the employer
       knew or should have known about the harassment and failed to act.

Stewart v. Esper, 815 F. App’x 8, 20 (6th Cir. 2020). The harassment “must be objectively hostile

or abusive and the victim must also subjectively perceive the environment to be abusive.” Id.

                                                 12
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.998 Filed 01/15/21 Page 13 of 21




“The alleged incidents of unwelcome harassment are to be considered together to determine

whether, under the totality of circumstances, they constitute a hostile work environment.” Id. The

Court looks “‘to all the circumstances, including the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.’” Id. (quoting Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002)).

       Lett has failed to establish the fifth element of a prima facie case. That element requires

Lett to show that Dean’s response “‘manifest[ed] indifference or unreasonableness in light of the

facts [Dean] knew or should have known.’” Waldo v. Consumers Energy Co., 726 F.3d 802, 814

(6th Cir. 2013) (quoting Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 338 (6th Cir. 2008));

accord Clark v. United Parcel Serv., Inc., 400 F.3d 341, 348 (6th Cir. 2005) (“In the case of a

harassing co-worker, ‘[a]n employer is liable if it knew or should have known of the charged sexual

harassment and failed to implement prompt and appropriate corrective action.’” (quoting Hafford

v. Seidner, 183 F.3d 506, 513 (6th Cir. 1999))).

       “‘A response is adequate if it is reasonably calculated to end the harassment.’” Chaney v.

Haworth, Inc., 802 F. App’x 1006, 1010 (6th Cir. 2020) (quoting Jackson v. Quanex Corp., 191

F.3d 647, 663 (6th Cir. 1999)). “Steps that would ‘establish a base level of reasonably appropriate

corrective action’ may include promptly initiating an investigation to determine the factual basis

for the complaint, ‘speaking with the specific individuals identified by [the complainant],

following up with [the complainant] regarding whether the harassment was continuing, and

reporting the harassment to others in management.’” Waldo, 726 F.3d at 814 (quoting West v.

Tyson Foods, Inc., 374 F. App’x 624, 633 (6th Cir. 2010)).




                                                   13
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.999 Filed 01/15/21 Page 14 of 21




         Here, no reasonable jury could conclude that Dean “failed to act” in response to the

harassment by Sanchez. Dean responded by putting Sanchez on administrative leave pending an

investigation, only two days after Lett verbally raised her issues to Grant.4 There is no evidence

that Lett’s or Sanchez’s supervisors knew, or should have known, about Sanchez’s conduct before

that time.

         As part of its response, Dean spoke with Sanchez and then required him not to have contact

with Lett as a condition for his continued employment. That requirement was reasonably

calculated to end the harassment Lett had complained about, as demonstrated by the fact that it

stopped. Lett does not provide evidence of any harassing conduct by Sanchez after that date. Lett

complains about a few sporadic statements and seemingly polite gestures that Sanchez made to

her after Dean put its no-contact condition in place, but even when considering Sanchez’s prior

behavior, none of Sanchez’s actions on or after August 17, 2017, could reasonably be construed

as either harassment or circumstances that contributed to a hostile work environment. In other

words, even when considering the totality of the circumstances, Sanchez’s subsequent actions were

not objectively hostile or abusive. Consequently, it makes no difference that Dean did not respond

when Lett complained about them. It had no legal obligation to do so. Title VII did not require it

to strictly enforce minor violations of its no-contact condition. Cf. Mullins v. Goodyear Tire &

Rubber Co., 291 F. App’x 744, 749-50 (6th Cir. 2008) (“Absent evidence of continued sexual

harassment, we are unwilling to impose liability on Goodyear for failing to keep Parker and

Mullins separated. . . . Title VII did not require [the employer] to ensure that Mullins and Parker

were separated at all times.”); Stewart, 815 F. App’x at 21 (noting that “Title VII does not create


4
  It was not unreasonable for Grant to require Lett to put her allegations in writing so that it could make a record of
them and then investigate them. And in any event, to the extent Lett complains about the birthday card incident, which
occurred the day after she verbally notified Grant of Sanchez’s conduct but before Dean suspended Sanchez, that
incident is not actionable because it does not rise to the level of harassment.

                                                         14
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1000 Filed 01/15/21 Page 15 of 21




 a ‘general civility code’”; even “sporadic abusive language or offensive comments are not

 sufficient to support a claim”) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)).

        Similarly, no reasonable jury could find that Dean was indifferent to the situation involving

 Richardson. Dean investigated and concluded that both Lett and Richardson were partly to blame

 for their altercation. Lett herself acknowledges that she was arguing with Richardson before he

 lost his temper. And she does not dispute that she was using her cell phone to handle personal

 affairs while on the school bus, which was not permitted. (Grant Dep., PageID.591; Lett Dep.,

 PageID.533.) Dean reasonably required Richardson and Lett to attend counseling. And there is

 no evidence of any further conduct by Richardson after that date that could be construed as

 harassment.

        Accordingly, for all the foregoing reasons, Dean is entitled to summary judgment for Lett’s

 claim that she faced a hostile work environment.

                   2. Retaliation

        Lett contends that Dean retaliated against her for reporting harassment and filing

 complaints with the NLRB and EEOC. Specifically, Lett complains about the following actions

 by Dean: (1) ignoring her efforts to “address the retaliation she was feeling from her supervisors”;

 (2) offering to have Lett transfer to another facility; (3) requiring her to put her allegations of

 harassment in writing; (4) giving “little weight” to her concerns; (5) taking no action to keep

 Sanchez from contacting her; (6) requiring her to attend counseling; and (7) terminating her. (Pl.’s

 Resp. Br. 17-18, ECF No. 52.)

                           (a) Prima Facie Case

        To establish a prima facie case of retaliation under Title VII, Lett must show the following:

        (1) she engaged in a protected activity; (2) her exercise of such protected activity
        was known by the defendant; (3) thereafter, the defendant took an action that was


                                                 15
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1001 Filed 01/15/21 Page 16 of 21




        materially adverse to the plaintiff; and (4) a causal connection existed between the
        protected activity and the materially adverse action.

 Rogers v. Henry Ford Health Sys., 897 F.3d 763, 775 (6th Cir. 2018) (quotation marks omitted).

        A materially adverse action is one that “might have dissuaded a reasonable worker from

 making or supporting a charge of discrimination.” Id. at 776 (quoting Burlington N. & Santa Fe

 Ry. Co. v. White, 548 U.S. 53, 68 (2006)). “This showing is less burdensome than what a plaintiff

 must demonstrate for a Title VII discrimination claim.” Id. at 775. That said, insignificant and

 “trivial” harms, including “normally petty slights, minor annoyances, and simple lack of good

 manners,” do not suffice. Burlington, 548 U.S. at 68. The standard is an objective one, but “the

 significance of any given act of retaliation will depend upon the particular circumstances.” Id. at

 69.

        Of the adverse actions described by Lett, only two could meet the requirement of being

 materially adverse: the requirement to attend counseling and the termination. The others would

 not dissuade a reasonable worker from making or supporting a claim of discrimination. Failing to

 address Lett’s feelings of retaliation was not an adverse action. Nor was offering to let her transfer

 to another facility. The latter was simply an accommodation offered as a possible resolution of

 her complaints about Sanchez. There is no evidence that it was adverse. In addition, requiring

 Lett to put her harassment allegations in writing was trivial in its adverseness, and reasonable from

 Dean’s perspective. Similarly, Lett’s belief that Dean did not take sufficient action in response to

 her concerns about Sanchez’s violations of the no-contact requirement is not evidence of an

 adverse action. As discussed above, Dean was not obligated to enforce this requirement, and Lett

 did not have the right to dictate Dean’s response to her concerns.

        Dean argues that the counseling requirement was not a materially adverse action, but the

 Court disagrees. In effect, the counseling requirement imposed an additional burden on Lett


                                                  16
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1002 Filed 01/15/21 Page 17 of 21




 beyond her regular work obligations. In addition, it suggested that Lett was not capable of

 performing her job, much like a negative performance review. A reasonable jury could find that

 imposing this obligation would dissuade a reasonable employee complaining about discrimination.

         The cases cited by Dean are inapposite. In Sullivan v. River Valley Sch. Dist., 197 F.3d

 804 (6th Cir. 1999), the court of appeals concluded that requiring an employee to undergo a mental

 and physical examination to confirm his fitness for his job after he exhibited unusual behavior was

 not an adverse action for purposes of a discrimination claim under the ADA. Id. at 813. That

 situation is different from the one presented here, involving a different statute and a different

 standard (discrimination rather than retaliation). Dean also cites cases holding that putting an

 employee on paid leave and requiring a “fitness-for-duty” examination is not materially adverse

 for purposes of a Title VII retaliation claim. See Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d

 772, 787 (7th Cir. 2007); Hunter v. District of Columbia, 905 F. Supp. 2d 364, 378 (D.D.C. 2012).

 Unlike the employers in those cases, Dean did not put Lett on paid leave to allow her to attend

 counseling. In other words, it did not offer to compensate her for her time spent at the counseling

 sessions. Thus, its requirement was adverse in a way that undergoing a fitness exam while on paid

 leave is not.

         Furthermore, there is no question that Lett’s termination was materially adverse. Thus, the

 Court rejects Dean’s argument that Lett cannot show the adverse action requirement for a

 retaliation claim.

         Dean’s motion does not challenge any other element of Lett’s prima facie case for

 retaliation. Accordingly, the Court is not persuaded that Lett cannot establish her prima facie case.

                            (b) Legitimate Reasons

         Assuming Lett has established her prima facie case, the burden shifts to Dean to provide a

 legitimate, non-retaliatory reason for its adverse actions. It has met this burden. Dean concluded
                                                  17
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1003 Filed 01/15/21 Page 18 of 21




 that she was partially responsible for the altercation with Richardson, and the evidence supports

 this conclusion. Lett concedes that she was arguing with Richardson before he lost his temper.

 (Lett Dep., PageID.530-531.) She also acknowledges that she sometimes argued about religion

 with Richardson after he told her that he did not want to discuss it. (Id., PageID.528.) In addition,

 Grant thought that counseling might help Lett address family circumstances that were potentially

 interfering with her work. Lett herself acknowledges that “she was on her phone when she was

 supposed to be watching her assigned child[.]” (Lett Dep., PageID.532.)

          Lett has offered no evidence suggesting that Dean’s reasons were a pretext for retaliation.

 Indeed, Dean required Richardson to do the same thing, and he complied. Although Lett did not

 lose her temper like Richardson did, Dean could have reasonably determined that she was at least

 partially to blame for their conflict. Furthermore, counseling was a reasonable requirement for an

 employee like Lett, who had a history of conflict with other employees.5 Lett’s altercation with

 Richardson occurred after Lett stoked conflict with other employees. She attempted to record

 conversations with them without their permission and, in the case of Cooley, spread negative

 information about them. Lett’s refusal to comply with the counseling requirement reinforces the

 reasonableness of Dean’s decision.

          As to the termination, there is no genuine dispute that Dean put her on unpaid leave and

 then terminated her after Lett refused to comply with a reasonable requirement to attend at least

 three sessions of counseling at Dean’s expense. Dean imposed that requirement after Lett refused

 to do her job simply because she did not want to be near another employee who, in Lett’s mind,

 had not adequately supported Lett’s harassment allegations against Sanchez. Lett offers no




 5
   Contrary to Lett’s assertions, her conflicts did not stem from her earlier interactions with Sanchez or Dean’s alleged
 failure to address those interactions.

                                                           18
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1004 Filed 01/15/21 Page 19 of 21




 evidence from which to infer that Dean’s stated reason was a pretext for retaliation. Accordingly,

 Dean is entitled to summary judgment for Lett’s retaliation claim.

        B. Title VII – Discrimination

        The outcome of Lett’s discrimination claim follows from much of the reasoning given by

 the Court regarding her retaliation claim. The facts and analysis are similar. Lett herself contends

 that her “claim for sex discrimination is tied to [her] argument . . . regarding sexual harassment

 and hostile work environment.” (Pl.’s Resp. Br. 18.)

        To establish a prima facie case of discrimination, Lett must show that she:

        (1) is a member of a protected class; (2) was qualified for and satisfactorily
        performed her job; (3) suffered an adverse employment action; and (4) was treated
        less favorably than a similarly situated person outside the protected class.

 Burnette v. Wilkie, No. 19-4015, 2020 WL 6121448, at *2 (6th Cir. Aug. 4, 2020). If she makes

 this showing, then Dean must articulate a legitimate, non-discriminatory reason for its actions. If

 it does so, then the burden shifts back to Lett to show that Dean’s stated reason is pretextual. Id.

        As discussed above, assuming Lett has established a prima facie case, Dean has provided

 legitimate reasons for its decisions to require counseling and to suspend and then terminate her.

 Lett offers no evidence from which to infer that these reasons were a pretext for sex discrimination.

 She does not point to any similarly situated employee who was treated differently. She does not

 contend that the reasons for Deans’ actions had no basis in fact. And there is no evidence from

 which a jury could reasonably infer that Dean’s reasons did not justify its actions or that those

 reasons were not its actual motivation.

        Lett apparently argues that the burden-shifting framework of McDonnell Douglas does not

 apply because she has provided direct evidence of discrimination. According to Lett, Sanchez’s

 actions were “explicitly sexual and patently degrading to women.” (Id.) Be that as it may, Lett

 must show that Dean is liable for Sanchez’s conduct. Sanchez was not Lett’s employer, and he

                                                  19
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1005 Filed 01/15/21 Page 20 of 21




 did not make any decisions regarding Lett’s employment that could constitute discrimination. His

 conduct is relevant for Lett’s claim that she faced a hostile work environment. It is not relevant as

 evidence of discriminatory animus by Dean when it made decisions about her employment.

 Accordingly, Lett has failed to show that Dean discriminated against her in violation of Title VII.

          C. ADA

          Lett claims that Dean violated the ADA by requiring her to attend counseling without a

 legitimate business necessity.     Under the ADA, an employer may not “require a medical

 examination and shall not make inquiries of an employee as to whether such employee is an

 individual with a disability or as to the nature or severity of the disability, unless such examination

 or inquiry is shown to be job-related and consistent with business necessity.”             42 U.S.C.

 § 12112(d)(4)(A). A medical examination is “a procedure or test that seeks information about an

 individual’s physical or mental impairments or health.” Enforcement Guidance on Disability-

 Related Inquiries and Medical Examinations of Employees under the ADA, No. 915.002 (July 27,

 2000).

          There is no genuine dispute that Dean did not require Lett to undergo a medical

 examination. Counseling is not the same as a medical examination. Moreover, Dean made clear

 that Lett did not have to reveal any information related to her counseling, other than the fact that

 she attended. Thus, Lett’s ADA claim is meritless and will be dismissed.

                                   IV. Supplemental Jurisdiction

          Because Dean’s motion resolves all of Lett’s federal claims, the Court will decline to

 exercise jurisdiction over her remaining claim, which arises under Michigan’s Elliot-Larsen Civil

 Rights Act (ELCRA). See Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 521 (6th Cir.

 2007) (“Generally, once a federal court has dismissed a plaintiff’s federal law claim, it should not

 reach state law claims.”); 28 U.S.C. § 1367(c)(3). In deciding whether to exercise jurisdiction, the

                                                   20
Case 1:18-cv-00862-HYJ-SJB ECF No. 57, PageID.1006 Filed 01/15/21 Page 21 of 21




 Court should weigh “judicial economy, convenience, fairness, and comity.” Musson Theatrical,

 Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996).

        Although it appears that the parties have completed discovery, that discovery would still

 be useful in state court. In addition, the statute of limitations for Lett’s claim under ELCRA

 stopped during the pendency of this litigation. Artis v. District of Columbia, 138 S. Ct. 594, 598

 (2014). Consequently, she should have no trouble refiling her claim in state court, should she

 choose to do so.

                                          V. Conclusion

        For all the foregoing reasons, the Court will grant Dean’s motion for summary judgment

 on Lett’s claims under federal law and dismiss the remaining claims because the Court declines to

 exercise supplemental jurisdiction.

        An order and judgment will enter consistent with this Opinion.



 Dated: January 15, 2021                             /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                21
